United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended April 2, 2011 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-10684 International Game Technology Nevada 88-0173041 (State or other jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 9295 Prototype Drive, Reno, Nevada 89521 (Address of Principal Executive Offices)(Zip Code) Registrant’s Telephone Number, Including Area code: (775) 448-7777 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer [X] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] The number of shares outstanding of each of the registrant’s classes of common stock, as of May 6, 2011: 299.9 million shares of common stock at $.00015625 par value. TABLE OF CONTENTS GLOSSARY OF TERMS AND ABBREVIATIONS (as used in this document) 3 PART I – FINANCIAL INFORMATION Item 1. Unaudited Consolidated Interim Financial Statements 4 CONSOLIDATED INCOME STATEMENTS 5 CONSOLIDATED BALANCE SHEETS 6 CONSOLIDATED STATEMENTS OF CASH FLOWS 7 NOTES TO UNAUDITED CONSOLIDATED INTERIM FINANCIAL STATEMENTS 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 31 FORWARD LOOKING STATEMENTS 31 OVERVIEW 32 CONSOLIDATED RESULTS – A Year Over Year Comparative Analysis 35 BUSINESS SEGMENT RESULTS – A Year Over Year Comparative Analysis 39 LIQUIDITY AND CAPITAL RESOURCES 41 RECENTLY ISSUED ACCOUNTING STANDARDS 44 CRITICAL ACCOUNTING ESTIMATES 44 Item 3. Quantitative and Qualitative Disclosures about Market Risk 44 Item 4. Controls and Procedures 45 PART II – OTHER INFORMATION Item 1. Legal Proceedings 45 Item 1A. Risk Factors 45 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 51 Item 3. Defaults Upon Senior Securities 51 Item 4. (Removed and Reserved) 51 Item 5. Other Information 51 Item 6. Exhibits 52 2 GLOSSARY OF TERMS AND ABBREVIATIONS (as used in this document) Fiscal datesas presented: Fiscal datesactual: March 31, 2011 April 2, 2011 March 31, 2010 April 3, 2010 September 30, 2010 October 2, 2010 Abbreviation/term Definition Anchor Anchor Gaming ARS auction rate securities ASU Accounting Standards Update 5.5% Bonds 5.5% fixed rate notes due 2020 7.5% Bonds 7.5% fixed rate notes due 2019 bps basis points CCSC Colorado Central Station Casino CEO chief executive officer CFO chief financial officer CLS China LotSynergy Holdings, Ltd. DCF discounted cash flow DigiDeal DigiDeal Corporation EBITDA earnings before interest, taxes, depreciation, and amortization EPA Environmental Protection Agency EPS earnings per share ERISA Employee Retirement Income Security Act FASB Financial Accounting Standards Board GAAP generally accepted accounting principles IGT, we, our, the Company International Game Technology and its consolidated entities IP intellectual property IRS Internal Revenue Service LIBOR London inter-bank offering rate MDA management’s discussion and analysis of financial condition and results of operations Notes 3.25% convertible notes due 2014 OSHA Occupational Safety & Health Administration pp percentage points R&D research and development sbX™ IGT’s complete server-based player experience management solution SEC Securities and Exchange Commission SIP 2002 Stock Incentive Plan UK United Kingdom US United States UTBs unrecognized tax benefits VIE variable interest entity WAP wide area progressive * not meaningful (in tables) 3 PART I – FINANCIAL INFORMATION Item 1.Unaudited Consolidated Interim Financial Statements CONSOLIDATED INCOME STATEMENTS 5 CONSOLIDATED BALANCE SHEETS 6 CONSOLIDATED STATEMENTS OF CASH FLOWS 7 SUPPLEMENTAL CASH FLOWS INFORMATION 8 NOTES TO UNAUDITED CONSOLIDATED INTERIM FINANCIAL STATEMENTS 9 1. BASIS OF PRESENTATION AND CONSOLIDATION 9 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES 9 3. VARIABLE INTEREST ENTITIES AND AFFILIATES 11 4. INVENTORIES 12 5. PROPERTY, PLANT AND EQUIPMENT 12 6. SHARE-BASED COMPENSATION 12 7. RECEIVABLES 13 8. CONCENTRATIONS OF CREDIT RISK 15 9. GOODWILL AND OTHER INTANGIBLES 15 CREDIT FACILITIES AND INDEBTEDNESS 16 CONTINGENCIES 18 INCOME TAXES 23 EARNINGS PER SHARE 24 OTHER COMPREHENSIVE INCOME 24 FINANCIAL DERIVATIVES 24 FAIR VALUE MEASUREMENTS 26 BUSINESS SEGMENTS 27 DISCONTINUED OPERATIONS 28 SUBSEQUENT EVENTS 30 4 CONSOLIDATED INCOME STATEMENTS Quarters Ended Six Months Ended March 31, March 31, (In millions, except per share amounts) Revenues Gaming operations $ Product sales Total revenues Costs and operating expenses Cost of gaming operations Cost of product sales Selling, general and administrative Research and development Depreciation and amortization Impairment - - Total costs and operating expenses Operating income Other income (expense) Interest income Interest expense ) Other ) ) Total other income (expense) Income from continuing operations before tax Income tax provision Income from continuing operations Income (loss) from discontinued operations, net of tax - ) ) Net income $ Basic earnings (loss) per share Continuing operations $ Discontinued operations - ) - ) Net income $ $
